Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of December 17, 2009
(the “Effective Date”) between WINDTAMER CORPORATION, a New York corporation
(the “Company”), and Mr. Mark Matthews (“Mr. Matthews” or “Executive”).


R E C I T A L S:
 
    WHEREAS, the Company is in the business of developing, manufacturing,
licensing and selling wind turbines;
 
    WHEREAS, the Company desires to engage Mr. Matthews as its Vice President of
Sales and Marketing on the terms and conditions set forth herein;
 
    WHEREAS, amounts paid pursuant to this Agreement are intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
(“Code”); and
 
    WHEREAS, Matthews desires to accept such employment on the terms and
conditions set forth herein.


P R O V I S I O N S:
 
    NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, the parties agree as follows:


1.           Employment; Duties.
 
(a)           The Company hereby agrees to employ Mr. Matthews as its Vice
President of Sales and Marketing.  Mr. Matthews hereby accepts such
employment.  Mr. Matthews will report to the Company’s President until April 15,
2010, after which Mr. Matthews shall report to the Company’s Chief Executive
Officer.  Mr. Matthews will perform those duties and have such authority and
powers as are customarily associated with his position of Vice President of
Sales and Marketing and such other duties as the President of the Company may
reasonably request from time to time.
 
(b)           Mr. Matthews shall be employed on a full time basis and shall
devote substantially all of his professional business time to the performance of
his duties.  Mr. Matthews shall be based in the Rochester metropolitan area, or
such other mutually agreeable location.
 
2.           Term.       The term (the “Term”) of this Agreement shall commence
on December 17, 2009 (the “Start Date”), and shall continue for three (3) years
from the Start Date unless otherwise terminated as provided herein (together
with any Renewal Term, as hereafter defined, shall be referred to as the
“Term”).   This Agreement shall automatically be extended for successive one (1)
year terms pursuant to the terms and conditions of this Agreement (each, a
“Renewal Term”), unless otherwise terminated by written notice from one party to
the other no less than sixty (60) days prior to the end of the Term or any
subsequent Renewal Term.
 
1

--------------------------------------------------------------------------------


 
3.           Compensation.
 
(a)           Annual Salary.  In consideration for the services rendered by Mr.
Matthews on behalf of the Company during the Term, the Company shall pay Mr.
Matthews, commencing on the Start Date, an annual salary of $175,000 (the “Base
Salary”), payable in accordance with the Company’s regular payroll
practices.  All forms of compensation referred to in this Agreement are subject
to withholding for applicable federal, state and local taxes.
 
(b)           Commission.   In addition to his Base Salary, Mr. Matthews shall
receive commission payments equal to five percent (5%) of all sales of the
Company recorded during calendar year 2010 with mutually agreed upon margin
requirements on such sales.  The commission structure of Mr. Matthews for
calendar year 2011 and beyond shall be reasonably adjusted by the Chief
Executive Officer of the Company.   Commission payments shall be paid to Mr.
Matthews on a quarterly basis via the Company’s regular payroll within two weeks
after the Company releases its financial results on Form 10-Q or Form 10-K for
the applicable quarter.
 
(c)           Stock Options. On the Start Date, Mr. Matthews shall be issued
pursuant to the Company’s 2008 Equity Incentive Plan stock options to purchase
150,000 shares of the Company’s Common Stock with an exercise price equal to the
last trade of the common stock on the Effective Date, which shall vest 50,000
shares on the first anniversary of the Start Date, 50,000 on the second
anniversary of the Start Date and 50,000 on the third anniversary of the Start
Date.
 
(d)           Restricted Stock.  On the Start Date, Mr. Matthews shall be issued
pursuant to the Company’s 2008 Equity Incentive Plan 25,000 shares of restricted
stock which shall vest in full on January 5, 2010.
 
4.           Benefits.  In addition to the compensation set forth above, the
Company shall provide Mr. Matthews with the following benefits during the Term:
 
(a)           Mr. Matthews shall be entitled to four (4) weeks of vacation
during each calendar year (pro-rated for any partial calendar year) that he is
employed hereunder during which vacation his annual salary shall be paid in
full.  Any vacation not taken by Mr. Matthews shall not carryover into the
succeeding year.  All unused and accrued vacation shall be paid to Mr. Matthews
(or his estate) upon Mr. Matthews’ termination of employment.  Such vacation may
only be taken at such time or times as are not inconsistent with the reasonable
business needs of the Company.
 
(b)           The Company shall provide Mr. Matthews with up to 5 days of paid
sick leave each calendar year (pro-rated for any partial calendar year); unused
sick days shall not carryover into the succeeding year.  The Company also shall
provide Mr. Matthews with holiday pay as provided by the Company to its other
executives.
 
2

--------------------------------------------------------------------------------


 
(c)            The Company shall make available family medical insurance for Mr.
Matthews under the medical insurance plan provided to other executives of the
Company or a substantially similar plan. In addition, Mr. Matthews and his
dependents shall be entitled to participate in such other benefits as may be
extended to active employees of the Company and their dependents including
retirement, profit-sharing, 401(k), group insurance, hospitalization, medical or
other benefits made available by the Company to its employees
generally.  Further, in the event that the Company desires to obtain “key man”
life insurance on the life of Mr. Matthews during the Term, Mr. Matthews shall
cooperate with the Company in obtaining such insurance.
 
            5.           Expenses.  Mr. Matthews will be entitled to be paid or
reimbursed for all expenses reasonably incurred by him in connection with Mr.
Matthews's responsibilities to the Company, including, without limitation, for
travel, lodging, food, and entertainment.
 
6.           Confidential Information. Mr. Matthews shall not, during the Term
or at anytime during the five (5) years after termination of his employment,
disclose, except as required or necessary in the course of his employment by the
Company or as otherwise authorized by the Company, any Confidential Information
(as defined herein).  “Confidential Information” shall mean any information
existing as of the date of this Agreement, or thereafter developed, in which the
Company has a proprietary interest, including, but not limited to, information
relating to its patents, technology, research and development, technical data,
trade secrets, know-how, products, services, finances, operations, sales and
marketing, customers and customer information, licenses, orders for the purchase
or sale of products, personnel matters and/or other information relating to the
Company, whether communicated orally, electronically or in writing, or otherwise
obtained by Mr. Matthews as a result of his employment, or through observation
or examination of the Company’s business.


7.           Non-Competition Covenant; Non Solicitation Covenant.
 
(a)           During the Term and for a period of one year thereafter, Mr.
Matthews agrees that he will not, directly or indirectly (including, without
limitation, whether as consultant, an officer, employee or director), engage in
any business that manufactures, sells, designs, develops or distributes of wind
turbines, or any business similar to the business in which the Company or
similar to those operated or provided by the Company at such time.
 
(b)           Notwithstanding anything herein to the contrary, Mr. Matthews
shall not be prevented or limited from (i) investing in the stock or other
securities of any corporation whose stock or securities are publicly owned and
regularly traded on any public exchange, (ii) serving as a director, officer or
member of professional, trade, charitable and civic organizations, or (iii)
passively investing (not to exceed being a beneficial owner of more than 1% of
the outstanding Common Stock) his assets in such a form and manner as will not
conflict with the terms of this Agreement and will not require services (whether
as consultant, an officer, employee or director) on the part of Mr. Matthews in
the operation of the business of the entities in which such investments are
made.
 
3

--------------------------------------------------------------------------------


 
(c)           In furtherance of the foregoing, Mr. Matthews shall not, during
the aforesaid period of non-competition as provided in Section 7(a), directly or
indirectly, in connection with any business involved in the manufacture, sale,
design, development or distribution of wind turbines, or any business similar to
the business in which the Company was engaged, or in the process of developing
during Mr. Matthews’s tenure with the Company, solicit any customer or employee
of the Company who was a customer or employee of the Company during the tenure
of his employment.
 
(d)           Mr. Matthews agrees that the prohibitions contained herein are
reasonable and valuable to the Company, and are express conditions of the
Company’s decision to employ him. If any court shall hold that the duration,
scope or any other provision of non-competition or any other restriction
contained in this Section 7 is unenforceable, it is our intention that same
shall not thereby be terminated but shall be deemed amended to delete therefrom
such provision or portion adjudicated to be invalid or unenforceable or, in the
alternative, such judicially substituted term may be substituted therefore.


8.           Termination of Agreement.  This Agreement shall terminate upon the
occurrence of the following events:


(a)           This Agreement shall terminate upon Executive’s death.
 
(b)           The Company may terminate this Agreement upon Executive’s “total
disability” (“Disability”), which shall mean incapacity due to physical or
mental illness or disability, which renders him absent, or unable to perform his
duties hereunder on a full time basis for a period of six (6) months, whether
consecutive or cumulative, within any twelve (12) month period.
 
(c)   The Company may terminate this Agreement for “Good Cause” as defined below
upon thirty (30) days prior written notice to Executive, which notice shall
specify the reason(s) for termination.  For purposes of this Agreement, “Good
Cause” means (i) willful disobedience by the Executive of a material and lawful
instruction of the Board of Directors or the Chief Executive Officer of the
Company; (ii) conviction of the Executive of any misdemeanor involving fraud or
embezzlement or similar crime or any felony; (iii) an order is entered by the
Securities and Exchange Commission, a state regulatory agency or an exchange on
which the Company’s securities are traded finding that Executive has violated
the securities laws; (iv) breach by the Employee of any material term, condition
or covenant of this Agreement; (v) excessive absences from work, other than for
illness or Disability, in the case of breach which is capable of being cured, is
not cured within thirty (30) days after Company has provided Executive with
written notice thereof.


(d)   Executive may terminate this Agreement upon sixty (60) days prior written
notice to the Company.


(e)   This Agreement may be terminated upon the mutual agreement of Company and
Executive.
 
4

--------------------------------------------------------------------------------



 
9.
    Obligations Following Termination of Agreement.

 
(a)   If this Agreement is terminated pursuant to Section 8, the Company shall
have no obligation to pay any Severance Payments (as defined below) or benefits
to Executive; provided, however, Company shall be obligated to pay Executive (or
in the case of his death, his spouse, estate or representative) all unpaid
salary, earned bonuses, vacation and other benefits accrued through the date of
termination of this Agreement and shall provide such other benefits, such as
health insurance continuation in the manner required by Section 4980B of the
Code or other applicable law (“COBRA Coverage”).


(b)   If this Agreement is terminated by Company without “Good Cause” as defined
in Section 8:


(i)   Executive shall be paid all unpaid salary, earned bonuses, vacation and
other benefits accrued through the date of termination and shall receive such
other benefits, as may be required by statute, such as health insurance
continuation coverage under COBRA;


(ii)   Executive shall receive as severance payment an amount equal to the
Executive’s annual salary at the rate in effect as of the date of Executive’s
termination for the remainder of the Term; provided, however, the aggregate
amount of such severance payments shall not be less than two times the
Executive’s annual salary.  Any severance payments are payable on normal pay
dates during the remainder of the Term in accordance with the Company’s pay
policies in effect prior to termination date.  In addition, for the twelve (12)
month period immediately after the termination of this Agreement, Company shall
continue to provide and pay the premium for the health insurance provided to
Executive (and his family, if applicable) immediately prior to the termination
of this Agreement and the Company shall take such actions as are necessary to
cause such COBRA Coverage not to be offset by the provision of benefits under
this Section 9(b)(ii) and to cause the period of COBRA Coverage under the
Company’s health insurance to commence at the end of the twelve (12) month
period. The Executive shall be responsible for the payment of any COBRA premium
during the subsequent continuation period (collectively, the payments under this
clause (ii) are referred to as “Severance Payments”);


(iii)   Executive shall not be required to mitigate damages of the amount of any
salary continuation payments provided for under this Section by seeking other
employment or otherwise, nor shall the amount of any payments provided for under
this Section be reduced by any compensation earned by Executive as a result of
employment by another employer or by any self employment after the date of
termination;
 
(iv)   All options for Company capital stock and restricted stock granted to
Executive pursuant to the Company’s 2008 Equity Incentive Plan including,
without limitation, those granted pursuant to Section 3(c) hereof, or otherwise,
that remain unvested shall immediately vest, and Executive shall have a period
of 120 days following termination to exercise his vested options, subject to the
provisions of the Company’s 2008 Equity Incentive Plan and applicable IRS
regulations (provided that any delays in payment or settlement set forth in such
grant or award agreements that are required under Section 409A of the Code shall
remain effective).
 
5

--------------------------------------------------------------------------------


 
(c)   Upon the termination of this Agreement for any reason, any and all
restrictions (other than restrictions which are the result of applicable Federal
securities laws and regulations and those restrictions which Executive has
entered into with a third party on a contractual basis) on the transfer of
shares of Company’s capital stock then owned by Executive (which shall include
any and all option shares unvested at the time of the termination) shall be
terminated as of the date of termination of this Agreement.


(d)   All of the obligations of the Company set forth in this Section 9 are
contingent upon the Executive complying with the provisions of section 6
(Confidential Information) and Section 7 (Non-Competition Covenant; Non
Solicitation Covenant).  In the event that Executive does not comply with the
aforementioned sections of this Agreement, then Company shall not be obligated
to provide Executive with any of the benefits set forth in this Section 9.


(e)   Notwithstanding the foregoing provisions of this Section 9 or anything in
this Agreement to the contrary, the Medical Benefits that are not non-taxable
medical benefits, “disability pay” or “death benefit” plans within the meaning
of Treasury Regulation Section 1.409A-1(a)(5) shall be provided and administered
in a manner that complies with Treasury Regulation Section 1.409A-3(i)(1)(iv),
which requires that (i) the amount of such benefits provided during one taxable
year shall not affect the amount of such benefits provided in any other taxable
year, except that to the extent such benefits consist of the reimbursement of
expenses referred to in Section 105(b) of the Code, a maximum, if provided under
the terms of the plan providing such Medical Benefit, may be imposed on the
amount of such reimbursements over some or all of the period in which such
benefit is to be provided to the Executive, as described in Treasury Regulation
Section 1.409A-3(i)(iv)(B), (ii) to the extent that any such benefits consist of
reimbursement of eligible expenses, such reimbursement must be made on or before
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred and (iii) no such benefit may be liquidated or
exchanged for another benefit.
 
10.           Indemnification. The Company shall, to the maximum extent
permitted by law, indemnify and hold harmless Mr. Matthews against any and all
damages, liabilities and expenses, including, without limitation, reasonable
attorneys’ fees, judgments, fines, expenses, fees, losses, claims, settlements,
and other amounts actually and reasonably incurred in connection with any actual
or threatened action, suit or proceeding, whether civil, criminal,
arbitrational, administrative or investigative, arising by reason of Mr.
Matthews’s employment by, or provision of services to, the Company other than
the willful violation of law by Mr. Matthews.  The Company agrees to obtain
Directors and Officers Liability insurance, and to include Mr. Matthews in the
coverage of this policy during the term of this Agreement and for a period of
two (2) years thereafter.  The Company shall promptly advance, prior to the
final disposition of any proceeding, promptly following request therefor, all
fees and expenses incurred by Executive in connection with such action, suit or
proceeding upon receipt of an undertaking by or on behalf of Executive to repay
said amounts if it shall be determined ultimately that Executive is not entitled
to be indemnified under the provisions of this Agreement.
 
6

--------------------------------------------------------------------------------


 
12.           Work-for Hire.  Except as otherwise may be agreed by the Company
in writing, in consideration of the employment of Mr. Matthews by the Company,
and free of any additional obligations of the Company to make additional payment
to him, Mr. Matthews agrees to irrevocably assign to the Company any and all
inventions, software, manuscripts, documentation, improvements or other
intellectual property whether or not protected by any state or federal laws
relating to the protection of intellectual property, relating to the present or
future business of the Company that are developed by Mr. Matthews prior to the
termination of his employment with the Company, either alone or jointly with
others, and whether or not developed during normal business hours or arising
within the scope of his/her duties of employment.  Mr. Matthews agrees that all
such inventions, software, manuscripts, documentation, improvement, trade
secrets or other intellectual property shall be and remain the sole and
exclusive property of the Company and shall be deemed the product of work for
hire.  Mr. Matthews hereby agrees to execute such assignments and other
documents as the Company may consider appropriate to vest all right, title and
interest therein to the Company and hereby appoints the Company as Mr.
Matthews’s attorney-in-fact with full powers to execute such document itself in
the event Mr. Matthews fails or is unable to provide the Company with such
signed documents.  This provision does not apply to an invention for which no
equipment, supplies, facility, or intellectual property or trade secret
information of the Company was used and which was developed entirely on Mr.
Matthews’ own time, unless (a) the invention relates (i) to the business of the
Company, or (ii) to the Company’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Mr.
Matthews for the Company.


13.           Miscellaneous.


(a)           This Agreement:
 
(i)           shall constitute the entire agreement between the parties hereto
and supersedes all prior agreements, written or oral, concerning the subject
matter herein between the Company and the Mr. Matthews and there are no oral
understandings, statements or stipulations bearing upon the effect of this
Agreement which have not been incorporated herein;


(ii)           may be modified or amended only by a written instrument signed by
each of the parties hereto;


(iii)           shall bind and inure to the benefit of the parties hereto and
their respective heirs, successors and assigns;
 
(iv)           may not be assigned by either party without a written agreement
signed by all parties hereto.  Any assignment not signed by all parties is null
and void; and
 
7

--------------------------------------------------------------------------------


 
(b)           If any provision of this Agreement shall be held invalid or
unenforceable by competent authority, such provision shall be construed so as to
be limited or reduced to be enforceable to the maximum extent compatible with
the law as it shall then appear.  The total invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.
 
(c)           This Agreement shall be construed in accordance with and governed
by the laws of the State of New York without reference to conflict of laws
principles.  Any litigation involving this Agreement shall be adjudicated in a
court with jurisdiction located in Monroe County, New York and the parties
irrevocably consent to the personal jurisdiction and venue of such court.
 
(d)           All notices and other communications under this Agreement must be
in writing and must be given by personal delivery or first class mail, certified
or registered with return receipt requested, or by overnight currier service and
will be deemed to have been duly given upon receipt if personally delivered,
five (5) days after mailing, if mailed, or upon delivery if sent by overnight
courier service, to the respective persons named below:


If to the Company:


WindTamer Corporation
Attn:  Chief Executive Officer
156 Court Street
Geneseo, NY 14454


If to Mr. Matthews:


8 Chablis Drive
Fairport, NY 14450-4609


Any party may change such party’s address for notices by notice duly given
pursuant to this Section.
 
(e)           This Agreement may be executed simultaneously in one or more
counterparts, each one of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The parties may execute
this Agreement by facsimile signature.
 
(f)           Failure of either party at any time to require performance of any
provision of this Agreement shall not limit the party’s right to enforce the
provision, nor shall any waiver of any breach of any provision be a waiver of
any succeeding breach of any provision or a waiver of the provision itself for
any other provision.
 
8

--------------------------------------------------------------------------------


 
(g)           If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.


(h)           THE PARTIES ACKNOWLEDGE THAT MR. MATTHEWS AND THE COMPANY HAVE
EACH BEEN ADVISED THAT IT IS IMPORTANT FOR EACH OF THEM TO SEEK SEPARATE LEGAL
ADVISE AND REPRESENTATION IN THIS MATTER.




[Signature Page Follows]
 
9

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.


WINDTAMER CORPORATION


By:          /s/ Gerald Brock
Name: Gerald Brock
      Title:   Chief Executive Officer




/s/ Mark Matthews
Mark Matthews
 
 
 
10